DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on October 6, 2021.  As directed by the amendment, Claim 1 has been amended.  Claims 1-6 and 8-10 are allowable over the prior art.
Regarding the Office Action filed May 6, 2021:
Applicant has resolved all 35 USC 102 and 103 rejections.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney of Record Douglas Bucklin on October 21, 2021.

The application has been amended as follows: 
REPLACE “a elbow” with --an elbow-- (Claim 1, Line 3).
REPLACE “the axial direction” with --an axial direction-- (Claim 1, Line 8).

Reasons for Allowance
Claims 1-6 and 8-10 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a face mask assembly comprising: a frame provided with an air intake port, an elbow assembly, a connecting member with a first end and a second end, the first end directly hinged to the air intake port so that the connecting member is able to swing freely based on the hinge point between the air intake port and the first end and in a certain angle range in an axial direction of the air intake port, the second end having forehead support directly fixed thereon, the forehead support and second end of connecting member are relatively fixed; the forehead support is able to swing due to the connecting member being swung.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1.
Claims 2-6 and 8-10 are allowable due to their dependency on Claim 1.
Several prior art similar to the claimed invention are discussed below.
Matula JR. et al. (US 2007/0044804) discusses a patient interface with an adjustment mechanism.  Matula discloses most of the claimed invention except for the specifics of the connecting member.  Matula discloses a collar 550, support member 546 via 558, and a faceplate 542 (Matula: Fig 32).  Although 550 is able to swing along 546, the presence of the teeth 562 
Janbakhsh et al. (US 2008/0072910) discusses a mask apparatus with a ball joint.  Although the ball joint is able to swing freely, the device lacks a forehead support in which the connecting member are relatively fixed.  In fact, the equivalent forehead support and frame are part of the same component (Janbakhsh: Fig 2).  Having the forehead support and frame be separate components would require drastic modifications to the device which would destroy the device.  Therefore, Janbakhsh does not disclose the claimed invention of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785